Rule 1653.      Commencement of Action.

      An action shall be commenced by filing a complaint with the

prothonotary.

                [(a)   a complaint, or

                (b)    an agreement for an amicable action.]

The complaint shall be filed under the same docket number as the claim for the

mechanics’ lien.

                Note: To file a claim for a mechanics’ lien, see the Mechanics’
                Lien Law of 1963, 49 P.S. §§1101-1902, as amended.




Rule 1656.      The Complaint.


      (a)       The plaintiff shall set forth in the complaint

                (1)    the name and address of each party to the action and, if the action

      is commenced by a subcontractor, the name and address of the contractor;

                (2)    [the court and number and] the date of the filing of the claim [and

      a copy thereof as an exhibit]; and

                (3)    a demand for judgment.

      (b)       The plaintiff shall attach a copy of the claim to the complaint as an

exhibit.

                Note: A claim for a mechanics’ lien and the complaint to
                obtain judgment on the mechanics’ lien shall be filed under the
                same docket number. See Rule 1653.